This is an original proceeding in which the petitioner, Bobby Bluejacket, alleges he is illegally restrained of his liberty by C. P. Burford, warden of the Oklahoma State Penitentiary at McAlester, Okla.; that the cause of his restraint to the best of his knowledge, information and belief is as follows: That on June 23, 1948, upon being convicted of the crime of manslaughter in the first degree he was sentenced by the court to serve 99 years in the State Penitentiary at McAlester, Okla., and the defendant was held to bail and is now confined in the State Penitentiary at McAlester in default of making bond fixed by the district court of Tulsa county, Okla., at $40,000.
Petitioner avers that said bail in the case at bar is excessive, and he is unable to make it. It appears that the district court refuses to make a reduction in the *Page 391 
amount of said appearance bond. Rule to show cause was made returnable on September 23, 1948. A hearing was had, and after hearing the facts, the court is of the opinion that the petitioner is not entitled to the relief prayed for.
The writ is denied, and the court refuses to reduce the amount of bond as fixed by the trial court in the amount of $40,000.
BAREFOOT, P. J., and JONES, J., concur.